Case 1:20-cv-00170-LMB-JFA Document 32 Filed 07/31/20 Page 1 of 1 PageID# 164



                     THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

MUNA AL-SUYID, ET AL.                         )
                                              ) Civ. No. 1:20-cv-00170-LMB-JFA
                                              )
v.                                            )
                                              )
KHALIFA HIFTER, ET AL.                        )
                                              )
               Defendant.                     )

     NOTICE OF ENTRY OF APPEARANCE FOR LIMITED PURPOSE OF FILING
                    DEFENDANT’S COUNSEL’S LETTER

       Attorney Edward J. Ungvarsky respectfully notices his appearance as counsel for

the defendant, Khalifa Hifter, in the above-captioned matter, for the limited purpose of filing

counsel’s letter indicating intent to file motion seeking pro hac vice admission and to file

responsive papers.

                                                              Respectfully Submitted,


       Date: July 31, 2020                                    /S/ Edward J. Ungvarsky
                                                              Edward J. Ungvarsky, VSB #83014
                                                              Ungvarsky Law, PLLC
                                                              114 North Alfred Street
                                                              Alexandria, VA 22314
                                                              Tel: 571-207-9710
                                                              ed@ungvarskylaw.com
                                                              Attorney for Defendant

                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 31, 2020, I filed the foregoing using the Clerk’s CM/ECF
system, which will provide notice to all counsel of record, including counsel for the plaintiffs,
Kevin Thomas Carroll. I have also separate sent a copy of the notice directly to Mr. Carroll at
kcarroll@wiggin.com and to Mr. Duncan Levin, counsel for the Defendant, at
dlevin@tuckerlevin.com.

Date: July 31, 2020                                           /S/ Edward J. Ungvarsky
                                                              Edward J. Ungvarsky, VSB #83014

                                                 1
